 In the Matter of FRANK W. KNOTT AND ROBERT S. WISOK, n/B/AKNOTT & GARLLUSandWEST SIDE LOCAL 174, INTERNATIONAL UNION,UNITED' AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA (C. I. 0.)Case No. R-4193.Decided September 05,19VJurisdiction:munition parts manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord petitioner 'recognition ; -consent election lost by petitioner,conducted less than a year from the filing of petition,heldno bar, notwith-standing alleged restrictive provision in oral agreement which Board foundwas against public policy ; election necessary.Unit Appropriate for Collective Bargaining:all hourly rated employees, includ-ing named individuals, but excluding watchmen and office and supervisoryemployees ; stipulation as to.Mr. Robert S. Wisok,of Detroit, Mich., for the Company.Mr. N. L. Smokier,of Detroit, Mich., for the Union.Mr. Harry Cooper,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon an amended petition duly filed by West,Side Local 174, Inter-national Union, United Automobile, Aircraft and Agricultural Im-plementWorkers of America (C. I. 0.), herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Frank W. Knott and Robert S.Wisok, doing business as Knott & Garilus, Detroit, Michigan, hereincalled the Comjany, 'the National Labor Relations Board providedfor an appropriate hearing upon due notice before Jerome H. Brooks,Trial Examiner.Said hearing was held at,Detroit, Michigan, onAugust 24, 1942.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The Company filed a brief which the Board has considered..Upon the entire'.record in-the case, ,the Board makes the following :44 N. L.R. B., No. 83.477 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFrank W. Knott and Robert S. Wisok,doing business as Knott &Garllus,is an unincorporated partnership,having its principal officeand only plant at Detroit,Michigan,'where it is engaged in,the manu-facture of parts for machine guns and tanksundercontract withKelsey Hayes Wheel Company,Detroit, Michigan.During the periodJanuary 1,1941, to January 1,1942, all the raw materials used by theCompany were supplied to it by Kelsey Hayes Wheel Company, and,more than $40,000 worth of such materials was delivered to the Com-pany from outside the State of Michigan.During the same period thedollar value of the Company's sales,all of which were to Kelsey HayesWheel Company,was in excess of $40,000.The products sold consistedof niaterials used by the latter-named company in the manufacture ofmunitions'sold to the United States Government.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDWest Side Local 174, International Union, United AAutomobile, Air-craft and Agricultural Implement" Workers of America, is a labororganization affiliated with the Congress of Industrial Organizationsadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 6 or 7, 1942, the Company, the Union, and a. representativeof the Board entered into a formal consent election agreement.'to the consent election agreement, an election took place on.April 20, 1942, and the Union lost.The testimony is in conflict as towhether the Company and the Union orally agreed that if the Unionlost the consent election no further election would be held for a year.The consent election agreement, as written, contains no such restrictiveprovision.On or about June 20, 1942, the,Union requested exclusive recognitionof the Company, and the Company refused such recognition, on theground that the Union had lost the election of April 20.On July 25and 29; 1942, respectively, the Union filed its petition and amendedpetition lieiein.'At the time of the agreement the Umon submitted to the Board's 'representative 39authorization" cards, 34'of which bore signatures of persons on the Company's pay rollwhich contained 83 names KNO11 & GARLLUSA statement of the Regional Director concerning claims of repre-sentation, which was introduced in evidence at the hearing, shows thatthe Union now represents a substantial number of employees in theappropriate unit.2The Company contends that no determination of representativesshould be made at this time because of the alleged oral agreement atthe conference prior to the consent election, and because the Union hasonly recently demonstrated its lack of majority by said election.Thiscontention is without merit.Assuming that the Company and theUnion entered into the oral agreement, we could give no effect to it,for such agreement would be contrary to the policy of encouraging thepractice and procedure of collective bargaining, enunciated in the Act.3As no collective bargaining representative of the employees waschosen as a result of the consent election, and in view of the fact thatapparently a majority of the Company's employees in the appropriateunit have since indicated a desire for representation by the Union,we believe that,the.policies of the Act will best be effectuated by pro-ceeding with a determination of representatives at this time 4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITWe find,in accordancewith astipulation of the parties,that allhourly rated employeesof the Company, includingBernt Garllus andSamuel Lourraine,but excludingwatchmen and office and supervisoryemployees,constitute a unit appropriate for the purposes of collectivebargaining, within themeaning of Section 9(b) of the Act.5V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the2The R-gionpl Duectoi's statementconcerning claims shows the following 57 authori-zation cards, all dated in June 1942, were presented to the Regional nn ector: 5$ of thesecards bear apparently genuine original signatures, on 1 of these cards the "signature" isliandpnnted, on 3 of the cards the signatuies appear upon the obverse of the cards butnot upon t1.e icverse in the space marked "Applicant's signature"The signatures on 45of the cards, including the above-mentioned 3 are the names of persons on the Company'spay-roll list of 83 dated April 9, 19425See Section 1 of the Act.4CfMatte of Southport Peti0lcum Company of DeloiuneandOil TPoikeis Interna-tional Union, Local 4'r9,39 N L R B257 , Matter of Detroit Nat CompanyandLocal riir,United Au+omr,b le. Aircraft and Agricultural Implement Walkers of America, C I. 0.,39 N L R B 739, andMatter of Automatic Products CompanyandInternational Union,United Automob,le Woihers of Amer,ca, Local 736 (APL),40 N L R B 9415The par ties 'also agreed,and wefind, that HarryHaugis to b e excludedfrom the unitas a supervisoryemployee 480DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Frank W. Knott and Robert S. Wisok, doing business as Knott &Garllus, Detroit, Michigan, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and 'supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed by the Company during the pay-roll period immediately pre-ceding the date of this Direction, including any such employees whodid not work during said pay-roll period because they were ill oron vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding any who have since quitor been discharged for cause, to determine whether or not they desireto be represented by West Side Local 174, International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica (C. I. 0.), for the purposes of collective bargaining.MR.Wm. M. LEIsERSON'took no part in the consideration of theabove Decision and Direction of Election.